Connolly, J.,
dissenting.
For the reasons I set out in my dissent in State ex rel. NSBA v. Frederiksen, 262 Neb. 562, 635 N.W.2d 427 (2001), I dissent. *820The majority notes that no client was harmed and that there were mitigating factors. But as I stated in Frederiksen, stealing from fellow lawyers is no less a flagrant violation than stealing from a client. See, State ex rel. NSBA v. Rosno, 245 Neb. 365, 513 N.W.2d 302 (1994); State ex rel. Nebraska State Bar Assn. v. McConnell, 210 Neb. 98, 313 N.W.2d 241 (1981). Although I agree with some of the mitigating factors discussed by the majority, I do not view remorse or intent to repay the money as persuasive when these factors took place after the theft was discovered. Under the circumstances in this case, I conclude that Achola should be disbarred.
Gerrard, J., joins in this dissent.